Judgment, Supreme Court, New York County (Richard Carruthers, J.), rendered April 3, 1991, convicting defendant, after a nonjury trial, of burglary in the second degree, and sentencing him, as a second violent felony offender, to a term of 7 to 14 years, unanimously affirmed. Motion by appellant to enlarge the record is denied.
Identified by four witnesses, apprehended minutes after the burglary, and found in possession of stolen jewelry and money from the burglarized apartment, the trial court’s finding of defendant’s guilt beyond a reasonable doubt is amply supported by the credible evidence. We have reviewed defendant’s argument that the sentence is excessive and find it to be without merit. Concur—Sullivan, J. P., Carro, Ellerin, Kassal and Nardelli, JJ.